—Appeal by defendant from a judgment of the Supreme Court, Queens County (Dufficy, J.), rendered April 25, 1983, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
The evidence presented at trial amply supports the jury verdict finding defendant guilty of burglary in the third degree. The evidence of a forced entry, coupled with the fact that property had been removed from the premises and that an undercover police officer personally observed defendant inside complainant’s upholstery store, justifies the conclusion that defendant knowingly entered and unlawfully remained in the store with the intent to commit a crime therein (Penal Law § 140.20).
We further find that the sentence imposed was neither harsh nor excessive. Defendant’s remaining contentions has been considered and is found to be without merit. O’Connor, J. P., Rubin, Eiber and Kunzeman, JJ., concur.